 LOCAL UNION 354,IBEW599Local Union 354,International Brotherhood of Electri-calWorkers,AFL-CIOand FG Johnson Compa-ny, IncorporatedCase 27-CD-139November 29, 1972IITHE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that IBEW is alabor organization within the meaning of Section2(5) of the ActDECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS,KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by F G Johnson Company,Incorporated, herein called Employer, alleging thatLocalUnion 354, International Brotherhood ofElectricalWorkers, AFL-CIO, herein called IBEW,violated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcingor requiring the Employer to assign certain work toemployees represented by IBEW rather than toemployees represented by Laborers Local Union No79, herein called LaborersPursuant to notice, a hearing was held beforeHearing Officer Jerry C Legler on June 5, 1972 TheEmployer and IBEW appeared at the hearing' andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues The Employer andIBEW presented oral argument at the hearing in lieuof filing briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panelThe Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error They are hereby affirmedUpon the entire record in this case, the Boardmakes the following findingsITHE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer is a Utah corporation engaged in concretecore drilling, sawing, and breaking, and that itsannual gross volume of business with firms meetingthe Board's jurisdictional standards is in excess of$50,000 per yearAccordingly,we find that theEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the purposes of the Act to assertjurisdiction herein1Laborers despite adequate notice,made no appearance at the hearing2IBEW s contract with Wasatch effective January 1 1971 incorporatesby reference the areawide collective bargaining agreement between theIIITHEDISPUTEA Background and FactsWasatch Electric Company, herein called Wasatch,is an electrical contractor at the Fashion Place MallinMurray,Utah In early spring 1972 Wasatchengaged the Employer as a subcontractor to cutchases or trenches in concrete for the installation ofelectrical conduitThe extent of the work to beperformed was not defined at that time, and workwas done on the basis of oral orders by Wasatch'ssuperintendent at the jobsiteWasatch's employees atthe jobsite were represented by IBEW, the Employ-er's employees were unrepresented Article II, section9(b), of the Wasatch-IBEW contract2 providesThe subletting, assigning or transfer by anindividual employer of any work in connectionwith electricalwork to any person, firm orcorporation not recognizing the IBEW or one ofitslocalunions as the collective bargainingrepresentative of his employees on any electricalwork in the jurisdiction of this or any other localunion to be performed at the site of theconstruction, alteration, painting, or repair of abuilding, structure or other work, will be deemeda material breach of this agreementShortly after the Employer commenced work forWasatch, Les Miller, IBEW steward on the project,asked the Employer's president, Ferral Johnson,whether he had obtained union clearance Johnsonreplied affirmatively 3The following dayMilleradvised Johnson that it was necessary to obtainunion clearance from IBEW Johnson and his soleemployee at the Wasatch jobsite that day then leftSeveral days later Johnson contacted Jack Anderson,IBEW's businessagent, seeking a resolution of thematterAnderson informed Johnson that he wouldhave to consult with his International representativeHearing nothing further from Anderson, Johnsonsent oneof his employees, Steve King, to the projectseveral days laterUpon receiving a telephone callfrom King reporting that Miller had stopped him,Johnson went to the project to speak with MillerMiller again advised him that he had to have unionclearance from IBEW When Johnson stated he hadnot obtained such clearance, Miller informed Was-atch's supervisors, in Johnson'spresence,that ifNational Electrical Contractors Association inc , and IBEW3The recordclearlydisclosesthatJohnson was referring to a pastagreementwithLaborers200 NLRB No 92 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohnson's men were permitted to continue workingon the project, IBEW members would walk off thejob One of the supervisors then advised Johnson todiscontinuework until the matter was resolvedJohnson again contacted Anderson in an effort toobtain clearance for the Wasatch work On February24, 1972, Johnson and Anderson entered into aproposed agreement which provided that the Em-ployer would comply with the terms of the Wasatch-IBEW contract Both Johnson and Anderson under-stood this agreement was conditioned upon itsapproval by IBEW's executive board Sometime laterAnderson advised Johnson that the executive boardhad refused to ratify the proposed agreementbecause the work had been "set aside for journeymenelectricians " The Employer's employees worked onthe project for several days afterward until Wasatchinformed Johnson that he could no longer work onthe project because he had failed to obtain IBEWclearanceWasatch presented testimony that it owns equip-ment for the work in dispute and once a job is in fullswing it usually brings in its equipment and menrepresented by IBEW In the initial phases of aproject, however, it will often engage a subcontractorfor reasons of economyWasatch further testifiedthat it completed the disputed work with its ownemployeesbecause the project had progressedbeyond the initial stagesBTheWork in DisputeThe work in dispute consists of concrete coredrilling, sawing, and breaking for the installation ofelectrical conduitC Contentions of the PartiesIBEW contends that this proceeding is not proper-ly before the Board It argues first that becauseLaborers has made no claim for the work, this casedoes not present a dispute involving competingclaims which is necessary under Section 10(k) of theAct It further takes the position that, as it wasmerely seeking to enforce the terms of its collective-bargaining agreement with Wasatch, its objective isnot proscribed by Section 8(b)(4)(D) Lastly, IBEWcontends that this case is moot because the workwhich gave rise to this proceeding has been complet-ed Alternatively, IBEW claims the work on the basisof its collective-bargaining agreement with Wasatch,area and industry practice, and an award rendered in1926 by the National Joint Board for the Settlementof Jurisdictional DisputesThe Employer contends that this proceeding isproperly before the Board and that the factors ofrelative skills and efficiency and economy of opera-tions favor an award of the disputed work to its ownunrepresented employeesThe Employer furthercontends that its assignment is consistent with itspast practice and area practiceD Apphcabihty of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for thevoluntary settlement of the disputeAs stated above, IBEW's steward advised Johnsonthat the Employer would have to obtain IBEWclearance to continue working on the project, andsubsequently threatenedWasatch personnel, inJohnson's presence, that if the Employer continuedtowork without such clearance IBEW memberswould walk off the job Furthermore, IBEW'sbusiness agent claimed the work for journeymenelectricians in a conversation with Johnson Basedupon the foregoing and the record as a whole, wefind that IBEW sought, at least in part, to force orrequire the assignment of the disputed work toemployees represented by it, and, therefore, itsobjective is proscribed by Section 8(b)(4)(D)We find without merit IBEW's contention thatbecauseLaborers has not claimed the work ajurisdictional dispute does not exist Although thecharge alleges that IBEW sought to have theEmployer assign the work to members of IBEW"rather than to employees represented by LaborersLocal Union No 79, to whom the work has beenassigned," in fact, Laborers did not appear at thehearing and apparently does not claim to representthe Employer's employees, and any prior contractualrelationship between the Employer and Laborersseems to have been abandoned by both parties TheEmployer's employees, however, continued to per-form the work to the satisfaction of both theEmployer and Wasatch, until the Employer wasremoved from the job It is well established thatSection 8(b)(4)(D) encompasses competing claimsbetween a union and a group of unrepresentedemployees 4Further, we find without merit IBEW's contention4N L R B vRadio &TelevisionBroadcasting Engineers Union Localal Brotherhood of Electrical Workers AFL-CIO (Sarrow Suburban Electric1212 [Columbia Broadcasting System]364 US 573 574 (1961)PipelinersCoInc) 157 NLRB 715 719International Brotherhood of ElectricalLocal No 798 of the United Association of Journeymen and Apprentices of theWorkers AFL-CIO and its Local 639 (Bendix Radio Division of The BendixPlumbing and Pipefitting Industry of the United States and Canada AFL-CIOCorporation)138 NLRB 689 692(Moon Pipeline Contractors Inc)177 NLRB 872874, Local 25 Internation LOCAL UNION 354, IBEWthat since it was seeking to enforce the subcontract-ing provisions of its collective-bargaining agreementwithWasatch, its conduct was not for an objectiveproscribed by Section 8(b)(4)(D) 5We find that aconcurrent objective of IBEW in attempting to forcechanges in the subcontracting arrangement betweenWasatch and the Employer was to force or requirethe assignment of the disputed work to employeesrepresented by it rather than the Employer's unrepre-sented employees The fact that one basis for IBEW'sclaim was its contract with Wasatch does not detractfrom the jurisdictional nature of the dispute 6Relying upon the testimony of Wasatch's presidentthat the disputed work has been completed, IBEWasserts that the dispute is mootAlthough theparticularwork which gave rise to this proceedinghas been completed, the underlying jurisdictionaldispute has not been resolvedWe find, therefore,that the dispute is not moot 7The parties stipulated, and we find, that there is nocurrentagreed-uponmethod for the voluntarysettlement of the dispute to which both parties arebound Accordingly, the matter is properly beforethe Board for determinationEMerits oftheDispute3Area and industry practice601IBEW presented testimony that the vast majorityof concrete core drilling for the installation ofelectrical conduit in the Salt Lake City area and theindustry has been performed by journeymen electri-ciansThe record discloses, however, that most ofthis core drilling work is performed by journeymenelectricians employed by large electrical contractorsThe Employer presented testimony that several othersmall firms specializing in concrete core drilling inthe Salt Lake City area use personnel not qualified asjourneymen electriciansThe evidence relating toarea practice is, therefore, inconclusiveIBEW furtherassertsthatan award by theNational Joint Board in 1926 recognized the nation-wide jurisdictional claim of its International to thecutting of concrete for the installation of electricalconduitAlthough that award is not binding on theEmployer, we consider it as a factor in determiningtheproper assignment of the work in disputeHowever, in view of all the circumstances, includingthe absence of any showing in the record as to thebasis for the National Joint Board determination, weare of the opinion that the National Joint Boardaward should not be accorded controlling weightSection 10(k) of the Act requires the Board to make4Relative skills and efficiency andan affirmative award of the disputed work aftergiving due consideration to various relevant factorseconomy of operations1Certification and collective-barga ringagreementsNeither of the labor organizations herein involvedhas been certified as the collective-bargaining repre-sentative for a unit of the Employer's employees TheEmployer has no collective-bargaining agreementwith IBEW Although the Employer initially took theposition that it has a collective-bargaining agreementwith Laborers, it did not introduce such an agree-ment into evidence at the hearing, and its presidenttestified that it does not currently abide by its termsThe factor of collective-bargaining agreements is,therefore, not helpful to our determination2Employer's assignment and practiceThe Employer, since it began operations in July1971, has consistently assigned the work in dispute toitsunrepresented employees The Employer's prac-tice,therefore, favors the Employer's assignmentSince the Employer began its operations, it has hadas few as one and as many as eight employeesJohnson prefers to make a personal selection of hisemployees, as they are entrusted with the safekeepingof the Employer's trucks and equipment overnightMost of the Employer's employees have had noprior experience in concrete core drilling Johnsonpersonally orients the employees to the operation ofthe equipment over a period of 24 hours, and laterassigns them to more experienced men for 2 to 3weeks of on-the-job training It is undisputed that theEmployer's employees possess the necessary skillsand experience to perform the workThe Employer's drills and saws are custom madefor 1-man operation Although the Employer con-cedes that journeymen electricians would be capableof operating these machines, it asserts that theywould need a few hours' additional training toperform the work efficiently and to avoid damage tothe equipment IBEW adduced no evidence toestablish that it would be more efficient and5CfLocal 5United Associationof Journeymen and Apprentices of thePlumbingand Pipefitting Industry of theUnited States and CanadaAFL-CIO(Arthur VennertCompany)145 NLRB1580 15896United Brotherhoodof Carpentersand Joinersof America Local No 753AFL-CIO (Blount Bros Corporation)175 NLRB 496 4977CfLocal Lodge 2040 of theInternational Association of Machinists andAerospaceWorkers AFL-CIO (SterlingBrewers Inc)172 NLRB No 230fn 10United Brotherhood of Carpenters and Joiners of America AFL-CIOand its Agent Cecil Shuey (Wendnagel & Company)116 NLRB 1063 1067,United Brotherhood of Carpenters andJoinersof America Local 581 andHorace Dagnan Its Business Agent(Ora Collard)98 NLRB 346 348 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDeconomical to utilize employees represented by itWe find that the factors of relative skills andefficiencyand economy of operations favor theEmployer's assignmentConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's unrepresented employ-ees are entitled to the work in dispute We reach thisconclusion upon the following facts The Employerassigned the disputed work to its employees, theassignment is consistent with the Employer's pastpractice and is not inconsistent with area practice,the Employer's employees possess the requisite skillsto perform the work, and such assignment appears tobe both efficient and economical Accordingly, weshall determine the dispute before us by awarding thework in dispute at the Fashion Place Mall project,Murray,Utah, to the Employer's unrepresentedemployees In consequence, we also find that IBEWisnot entitled by means proscribed by Section8(b)(4)(D)of the Act to force or require theEmployer to assign the disputed work to employeesrepresented by itDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute1The unrepresented employees of F G JohnsonCompany, Incorporated, are entitled to perform thework of concrete core drilling, sawing, and breakingfor the installation of electrical conduit on theWasatch jobsite at the Fashion Place Mall project inMurray, Utah2Local Union 354,InternationalBrotherhood ofElectricalWorkers,AFL-CIO, is not entitled bymeansproscribed by Section 8(b)(4)(D) of the Act toforce or require F G Johnson Company, Incorpo-rated, to assign the above work to employeesrepresented by it3Within 10 days from the date of this Decisionand Determination of Dispute Local Union 354,InternationalBrotherhood of ElectricalWorkers,AFL-CIO, shall notify the Regional Director forRegion 27, in writing, whether or not it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, to assignthework in dispute to employees represented byIBEW, rather than to the Employer's unrepresentedemployees